PER CURIAM: *
The school board sued the defendant company, asserting state law claims regarding a contract to provide various types of equipment and services designed to save energy expenses for the school district. In several rulings explained by memorandum orders, the district court granted summary judgment for the defendant and assessed sanctions, and the school board appeals.
We have reviewed the briefs, the applicable law, and pertinent portions of the record and have heard the arguments of counsel. The rulings are free of reversible error, and the judgment is AFFIRMED, essentially for the reasons supplied by the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.